Exhibit 10.1

 

April 20, 2020

 

This letter is to confirm the undersigned’s commitment that, through December 7,
2020 (the Company’s scheduled liquidation date), if funds are needed by Tuscan
Holdings Corp. (the “Company”) and upon request by the Company, the undersigned
will provide loans of up to an aggregate of $500,000 to the Company. This
commitment supersedes any prior commitment. These loans will be non-interest
bearing, unsecured and will be repaid upon the consummation of a business
combination. The undersigned understands that if the Company does not consummate
a business combination (as described in the Company’s prospectus, dated March 5,
2019), all amounts loaned to the Company hereunder will be forgiven except to
the extent that the Company has funds available to it outside of its trust
account established in connection with the Company’s initial public offering.

 

TUSCAN HOLDINGS ACQUISITION LLC

 

By: /s/ Stephen A. Vogel

Stephen A. Vogel, Managing Member

 



4

 

 

